      Case 4:18-cv-00192-HLM Document 54 Filed 11/01/18 Page 1 of 5




       IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF GEORGIA
                      ROME DIVISION

DAVID HENEGAR,                      )
                                    )
        Plaintiff,                  )
                                    )
        v.                          )
                                    )
GEORGIA CORRECTIONAL                )
HEALTH, LLC, AUGUSTA                )
UNIVERSITY, AUGUSTA                 )
UNIVERSITY HEALTH, AUGUSTA          )        CIVIL ACTION NO.
UNIVERSITY MEDICAL CENTER,          )        4:18-cv-00192-HLM
INC., BILL NICHOLS, SHARON          )
LEWIS, CINDY MCDADE,                )
CHARLES BURKE, SHERIE L. LEE,       )
NURSE MELTON, UNKNOWN               )
MEDICAL PROVIDERS, WARDEN           )
PAMELA BALLINGER,                   )
LIEUTENANT STROH, SERGEANT          )
KEITH, UNKNOWN                      )
CORRECTIONAL OFFICERS,              )       JURY TRIAL DEMANDED
CORNERSTONE MEDICAL                 )
CENTER, CHI MEMORIAL, JOHN          )
OWENSBY, CARRIE PRITCHETT,          )
MEGAN ARTHUR, and the STATE         )
OF GEORGIA,                         )
                                    )
        Defendants.
        Case 4:18-cv-00192-HLM Document 54 Filed 11/01/18 Page 2 of 5




 CONSENT MOTION TO EXTEND TIME FOR FILING RESPONSE TO
MOTION TO DISMISS FILED BY DEFENDANTS STATE OF GEORGIA,
GEORGIA CORRECTIONAL HEALTHCARE, AUGUSTA UNIVERSITY,
AUGUSTA UNIVERSITY HEALTH, AUGUSTA UNIVERSITY MEDICAL
   CENTER, NICHOLS, LEWIS, MCDADE, BURKE, LEE, MELTON,
BALLINGER, STROH, AND KEITH AND BRIEF IN SUPPORT THEREOF

       Plaintiff David Henegar, by his attorneys, respectfully requests that this

Court grant him an extension of time to respond to the Motion to Dismiss filed by

Defendants State of Georgia, Georgia Correctional Healthcare, Augusta

University, Augusta University Health, Augusta University Medical Center,

Nichols, Lewis, McDade, Burke, Lee, Melton, Ballinger, Stroh, and Keith. (ECF

No. 45). In support of this motion, Plaintiff states as follows:

       1.    Plaintiff filed this lawsuit under 42 U.S.C. § 1983 and Georgia state

law.

       2.    The above-named Defendants filed a Motion to Dismiss on October

19, 2018. Plaintiff’s response is due on November 1, 2018.

       3.    Plaintiff’s consolidated response to the other Defendants’ Motions to

Dismiss is due on November 6, 2018.

       4.    Plaintiff believes it will be most efficient to submit all of his responses

together.

       5.    Plaintiff respectfully requests and extension of time to respond to the

Motion to Dismiss filed by the above-named Defendants until November 6, 2018.
                                       2
          Case 4:18-cv-00192-HLM Document 54 Filed 11/01/18 Page 3 of 5




      6.      Plaintiff requests this extension in good faith and asserts that it will

not delay the proceedings or prejudice any party.

      7.      The above-named Defendants do not oppose this motion.

      WHEREFORE, Plaintiff requests that this Court grant him an extension to

file his response to the Motion to Dismiss filed by Defendants State of Georgia,

Georgia Correctional Healthcare, Augusta University, Augusta University Health,

Augusta University Medical Center, Nichols, Lewis, McDade, Burke, Lee, Melton,

Ballinger, Stroh, and Keith until November 6, 2018. A proposed order is attached

hereto.

                                                Respectfully submitted,

                                                /s/ Rachel Brady
                                                Attorney for Plaintiff



Arthur Loevy
Mike Kanovitz
Rachel Brady
Loevy & Loevy
311 N. Aberdeen Street, Third Floor
Chicago, IL 60607
312-243-5900
brady@loevy.com

Zack W. Greenamyre
Mitchell & Shapiro LLP
3490 Piedmont Road, Suite 650
Atlanta, GA 30305
                                            3
       Case 4:18-cv-00192-HLM Document 54 Filed 11/01/18 Page 4 of 5




404-812-4751
zack@mitchellshapiro.com




                                    4
        Case 4:18-cv-00192-HLM Document 54 Filed 11/01/18 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I, Rachel Brady, an attorney, certify that on November 1, 2018, I filed the

foregoing motion using the Court’s CM/ECF system, which effected service on all

counsel of record.




                                                   /s/ Rachel Brady
                                                   Attorney for Plaintiff




                                         5
